Name: Council Regulation (EEC) No 1935/82 of 12 July 1982 on the supply of skimmed-milk powder as food aid to the Republic of Zimbabwe
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce;  Africa
 Date Published: nan

 No L 211 /6 Official Journal of the European Communities 20 . 7 . 82 COUNCIL REGULATION (EEC) No 1935/82 of 12 July 1982 on the supply of skimmed-milk powder as food aid to the Republic of Zimbabwe THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the Community has received a request for food aid in the form of skimmed-milk powder from the Republic of Zimbabwe ; whereas the requirements justify the granting of food aid by the Community, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1037/82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme ('), and in particular Article 7 thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 1038/82 of 26 April 1982 on the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme ^) provides for a reserve of 10 990 tonnes of skimmed-milk powder ; whereas certain quantities are still available under that reserve : From the quantity of skimmed-milk powder still available as a reserve under Regulation (EEC) No 1038/82, 2 500 tonnes shall be allocated as food aid to the Republic of Zimbabwe. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 July 1982. For the Council The President I. NÃRGAARD (') OJ No L 120, 1 . 5 . 1982, p . 1 . 0 OJ No L 120 , 1 . 5 . 1982, p . 3 .